                     1     MICHAEL HOFFMAN, Bar No. 162496
                           CONOR D. MACK, Bar No. 253878
                     2     MICHAEL B. MOORE, Bar No. 319001
                           ARENA HOFFMAN LLP
                     3     220 Montgomery Street, Suite 905
                           San Francisco, CA 94104
                     4     Telephone:    415.433.1414
                           Facsimile:    415.520.0446
                     5     Email:        mhoffman@arenahoffman.com

                     6
                           Attorneys for Defendant
                     7     AUTOZONE, INC.

                     8
                                                           UNITED STATES DISTRICT COURT
                     9
                                                           EASTERN DISTRICT OF CALIFORNIA
                  10

                  11       GLENN BLACKMAN,                                   Case No. 2:17-cv-00659-WBS-DB
                  12                          Plaintiff,
                  13              v.                                         STIPULATION AND [PROPOSED] ORDER
                                                                             FOR DISMISSAL WITH PREJUDICE
                  14       AUTOZONE, INC., and DOES 1 through
                           20, inclusive,
                  15                                                         Hon. William B. Shubb
                                              Defendants.
                  16

                  17

                  18

                  19       TO THE COURT, ALL PARTIES, AND ALL ATTORNEYS OF RECORD:

                  20              IT IS HEREBY STIPULATED, by and between Plaintiff Glenn Blackman (“Blackman”) and

                  21       Defendant AutoZone, Inc. (“AutoZone”), through their attorneys of record and subject to Court

                  22       approval, to the following:

                  23              Pursuant to Fed. R. Civ. P. 41(a), Blackman and AutoZone agree to dismissal of the action

                  24       with prejudice, with all parties to bear their own attorneys’ fees and costs.

                  25

                  26
                  27

                  28
ARENA H OFFMAN LLP
  220 Montgomery Street
         Suite 905
 San Francisco, CA 94104
       415.433.1414        STIPULATION FOR DISMISSAL                                                Case No. 2:17-cv-00659-WBS-DB
                     1
                           Dated: October 29, 2019
                     2
                                                                               /S/ Michael Hoffman
                     3                                                         MICHAEL HOFFMAN
                                                                               ARENA HOFFMAN LLP
                     4                                                         Attorneys for Defendant
                                                                               AUTOZONE, INC.
                     5

                     6
                           Dated: October 29, 2019
                     7
                                                                               /S/ Jill P. Telfer
                     8                                                         JILL P. TELFER
                                                                               LAW OFFICES OF JILL P. TELFER
                     9                                                         Attorneys for Plaintiff
                                                                               GLENN BLACKMAN
                  10

                  11
                                                                           ORDER
                  12
                                  Pursuant to stipulation and good cause appearing, the action is dismissed with prejudice and
                  13
                           with all parties to bear their own attorneys’ fees and costs.
                  14
                                  IT IS SO ORDERED.
                  15

                  16
                           Dated: October 29, 2019
                  17

                  18

                  19

                  20
                  21

                  22

                  23

                  24

                  25

                  26
                  27

                  28
ARENA H OFFMAN LLP
  220 Montgomery Street
         Suite 905
 San Francisco, CA 94104
       415.433.1414        STIPULATION FOR DISMISSAL                         2.                  Case No. 2:17-cv-00659-WBS-DB
